ORDER

PER CURIAM.
Lonnie Snelling, appellant, appeals the denial of his motion to set aside judgment pursuant to Rule 74.06(b)(1). On appeal, he contends that the trial court erred in denying his motion because: 1) the trial court had jurisdiction to rule on the motion; and 2) he was denied his constitutional rights in that his motion was denied without a hearing. Appeal dismissed.
We have reviewed the briefs of the parties and the legal file and find that the trial court did not have jurisdiction over appellant’s motions to set aside judgment pursuant to Rule 74.06(b)(1). We further find an extended opinion would have no precedential value. A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.